FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 3, 2022

                                      No. 04-21-00448-CV

                  CERTAIN UNDERWRITERS AT LLOYD'S LONDON,
                                 Appellant

                                                v.

                         IMPLICITY MANAGEMENT COMPANY,
                                     Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI16323
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
       Appellant has filed an unopposed motion to stay this appeal, explaining that the parties
“have reached a confidential, conditional settlement of this matter.” However, appellant states it
is unwilling to voluntarily dismiss this appeal at this time, because the settlement is conditional
and no final settlement agreement has been reached. Thus, appellant requests that this appeal is
stayed until a final settlement agreement has been reached. We GRANT IN PART AND DENY
IN PART appellant’s motion.

        This appeal is STAYED until September 2, 2022. We ORDER the parties to file a written
status of the settlement proceedings on or before September 2, 2022.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court